DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to arguments and amendments entered on April 26, 2022 for the patent application 16/097,378 originally filed on October 29, 2018. Claims 1, 5, 7, 9, and 13 are amended. Claims 2, 3, 8, 11, 12, and 14 are canceled. Claims 1, 4-7, 9, 10, 13, and 15 remain pending. The first office action of March 2, 2021, second office action of August 27, 2021, and third office action of March 22, 2022 are fully incorporated by reference into this office action.

Response to Amendment
Applicant’s amendments to the claims have been noted by the Examiner.
The Applicant’s amendments to the claims are not sufficient to overcome the outstanding 35 USC 101 rejection, for reasons set forth below.
The Applicant’s amendments are sufficient to overcome the outstanding 35 USC 103 rejections. However, new 35 USC 103 rejections are set forth below.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4-7, 9, 10, 13, and 15 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 1 is directed to “a portable electronic device” (i.e. a machine), claim 7 is directed to “a method” (i.e. a process), and claim 13 is directed to “a cloud-based environment” (i.e. a machine), hence the claims are directed to one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter). In other words, Step 1 of the subject-matter eligibility analysis is “Yes.”
However, the claims are drawn to an abstract idea of “providing hints to clarify questions,” either in the form of “certain methods of organizing human activity,” in terms of managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions), or reasonably in the form of “mental processes,” in terms of processes that can be performed in the human mind (including an observation, evaluation, judgement or opinion).
Regardless, the claims are reasonably understood as either “certain methods of organizing human activity” or “mental processes,” which require the following limitations: “authenticate a user using user credentials, wherein the user credentials include a login identifier and a password; 
enable the user to scan hints associated with a plurality of queries comprising an examination upon authenticating the user; 
receive user information and hint information associated with at least one hint of the hints when the at least one hint is scanned; and 
evaluate a performance of the user by reducing marks for each hint scanned by the user for each query of the plurality of queries using the user information and the hint information; and
scan, in response to receiving authentication of the user credentials, the hints, wherein each hint of the hints is associated with a query and provided at a predefined location and comprises a text color of the hint that is substantially similar to a background color of the hint; 
communicate the user information and the hint information associated with the at least one hint; 
generate readable data from the hint by converting the text color of the hint to a color visible by the user; and 
cause the readable data to be printed.” 
These limitations simply describe a process of data gathering and manipulation, which is partially analogous to “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)). Hence, these limitations are akin to an abstract idea which has been identified among non-limiting examples to be an abstract idea. In other words, Step 2A, Prong 1 of the subject-matter eligibility analysis is “Yes.”
Furthermore, the claims do not include additional elements that either alone or in combination are sufficient to claim a practical application because to the extent that, e.g., “a cloud-based environment,” “a sensor,” “a medium,” “a printer,” “a physical medium,” and “an electronic device,” are claimed, as these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering) and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use. In other words, the claimed “providing hints to clarify questions,” is not providing a practical application, thus Step 2A, Prong 2 of the subject-matter eligibility analysis is “No.”
Likewise, the claims do not include additional elements that either alone or in combination are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g. “a cloud-based environment,” “a sensor,” “a medium,” “a printer,” “a physical medium,” and “an electronic device,” are claimed these are all generic, well-known, and conventional computing elements. As evidence that these are generic, well-known, and conventional computing elements, Applicant’s specification discloses them in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a). Therefore, Step 2B, of the subject-matter eligibility analysis is “No.”
In addition, dependent claims 4-6, 9, 10, and 15 do not provide a practical application and are insufficient to amount to significantly more than the judicial exception. As such, dependent claims 4-6, 9, 10, and 15 are also rejected under 35 U.S.C. § 101, based on their respective dependencies to claims 1, 7, and 13. 
Therefore, claims 1, 4-7, 9, 10, 13, and 15 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-7, 9, 10, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Silver (US 2013/0295547) in view of Yao et al. (hereinafter “Yao,” US 2017/0161750), Chorley et al. (hereinafter “Chorley,” US 4,649,533), and Goradia (US 2007/0112554), and in further view of Edwards (US 2013/0085879).
Regarding claim 1, and substantially similar limitations in claims 7, 9, and 13, Silver discloses a portable electronic device (Silver Fig. 1, smartphone 11) comprising: 
a sensor to scan at least one hint associated with each query of a plurality of queries (Silver [0020-0021], “a first component that poses a question… reading the readable code with a computing device, which directs the computing device to display information… the information comprises at least one hint to the answer”; also Silver [0032], “the interactive study aid system 10 includes a text book 12, which includes within it a plurality of WorkPatches having a unique computer readable identifier,” a plurality of WorkPatches, each WorkPatch associated with a query to obtain at least one hint) … ; wherein:
the plurality of queries comprise an examination (Silver Fig. 1, showing WorkPatch 16 and associated QR code 14; also Silver [0020], “the WorkPatch comprises two components, a first component that poses a question”; also Silver [0032], “text book 12, which includes within it a plurality of WorkPatches”; also Silver [0049-0050], “the user may be prompted by the website to provide an answer to the first component of the WorkPatch. In the embodiment disclosed, the answer may be provided in the form of a multiple choice question… the system can optionally send to the instructor the answer that has been provided by the user as the response to the first component of the WorkPatch. In that way, the WorkPatches can be utilized as homework assignments, and the teacher can be provided with feedback as to the answer chosen by the user,” a plurality of WorkPatches containing questions can be utilized as an assignment given by a teacher, which can reasonably be interpreted as “an examination”); and
…
a communication interface to communicate:
…
user information and hint information associated with the at least one hint to the cloud-based service (Silver [0050], “the system can optionally send to the instructor the answer that has been provided by the user as the response to the first component of the WorkPatch. In that way, the WorkPatches can be utilized as homework assignments, and the teacher can be provided with feedback as to the answer chosen by the user.”; also Silver [0053], “time spent on the website can be tracked, along with, for example, the receipt of hints, as well as the number of hints. This information can be utilized by the teacher”), 
…
a display unit to display the readable data (Silver [0020], “reading the readable code with a computing device, which directs the computing device to display information”).
Silver does not explicitly teach receiving authentication of user credentials of a user, the user credentials including a login identifier and a password; … and communicating the user credentials of the user to a cloud-based service for authentication.
However, Yao discloses receiving authentication of user credentials of a user, the user credentials including a login identifier and a password; … and communicating the user credentials of the user to a cloud-based service for authentication (Yao [0019], “an authentication unit, configured to perform identity authentication on the biometric information to determine whether the user has an operation authority corresponding to the two-dimensional code”; also Yao [0023], “the two-dimensional code may include various operating instructions and may require authentication; in this case, the terminal device opens the biometric information acquisition function automatically to acquire the biometric information of the user currently being operating the terminal device, that is, the terminal device may automatically obtain information which can be used to authenticate user identity. In this way, a step of inputting information such as a verification code or a password is saved for the user,” receiving biometric information as the login identifier, and a password that was saved for the user; also Yao [0049], “the step of identity authentication is completed at a side of a server. In a case that identity authentication is completed by the server, an identity authentication result may be fed back to the terminal device,” a cloud-based service is not explicitly defined in the disclosure, so it is being interpreted here as any service where the data is stored on servers instead of locally. Yao uses remote servers to store authentication information, which is a cloud-based service).
Yao is analogous to Silver, as both are drawn to the art of code-scanning devices. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Silver, to include receiving authentication of user credentials of a user, the user credentials including a login identifier and a password; … and communicating the user credentials of the user to a cloud-based service for authentication, as taught by Yao, in order to improve the efficiency of identity authentication (Yao [0007]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Silver in view of Yao also does not explicitly teach that the at least one hint comprises a text color of the at least one hint that is substantially similar to a background color of the at least one hint; … and generate readable data from the hint by converting the text color of the hint to a color visible to the user.
However, Chorley discloses that the at least one hint comprises a text color of the at least one hint that is substantially similar to a background color of the at least one hint; … and generate readable data from the hint by converting the text color of the hint to a color visible to the user (Chorley col. 20 lines 38-49, “answers to a quiz could be "hidden" from the user by sending them to the terminal using the same color for the text as the background color. Touching one of the special function keys can cause a macro to be executed which can change the color of the text and thus reveal the answers.”).
Chorley is analogous to Silver in view of Yao, as both are drawn to the art of graphical user interfaces. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Silver in view of Yao, to include that the at least one hint comprises a text color of the at least one hint that is substantially similar to a background color of the at least one hint; … and generate readable data from the hint by converting the text color of the hint to a color visible to the user, as taught by Chorley, because the known technique of hiding textual content from view, when applied to the portable electronic device, yields predictable results. Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Silver in view of Yao and Chorley also does not explicitly teach the user information and the hint information are used to evaluate a performance of the user by reducing marks for each hint used for each query of the plurality of queries.
However, Goradia discloses the user information and the hint information are used to evaluate a performance of the user by reducing marks for each hint used for each query of the plurality of queries (Goradia [0238], “allowing the user to take a new Test”; also Goradia [0239], “the utility of a Hint Option, wherein a Hint is shown to the User. Using the Hint Option reduces the score of the user by a percentage”).
Goradia is analogous to Silver in view of Yao and Chorley, as both are drawn to the art of interactive education. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Silver in view of Yao and Chorley, to include the user information and the hint information are used to evaluate a performance of the user by reducing marks for each hint used for each query of the plurality of queries, as taught by Goradia, because applying the known technique of reducing marks for each hint used in a test yields predictable results. Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Silver in view of Yao, Chorley, and Goradia does not explicitly teach cause, in response to scanning the at least one hint, a printer connected to the portable electronic device to print the readable data on a physical medium.
However, Edwards discloses cause, in response to scanning the at least one hint, a printer connected to the portable electronic device to print the readable data on a physical medium (Edwards [0019], “make use of scanners to scan UPC codes on items to be checked out, as well as printers to print paper receipts”).
Edwards is analogous to Silver in view of Yao, Chorley, and Goradia, as both are drawn to the art of displaying information. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Silver in view of Yao, Chorley, and Goradia, to include cause, in response to scanning the at least one hint, a printer connected to the portable electronic device to print the readable data on a physical medium, as taught by Edwards, since printing receipts in response to scanning information is merely applying a known technique to a known device to yield predictable results. Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 4, Silver in view of Yao, Goradia, and Edwards does not explicitly teach that the processing unit to generate the readable data from the at least one hint by converting a text color of the at least one hint to a visible color.
However, Chorley discloses that the processing unit to generate the readable data from the at least one hint by converting a text color of the at least one hint to a visible color (Chorley col. 20 lines 38-49, “answers to a quiz could be " hidden" from the user by sending them to the terminal using the same color for the text as the background color. Touching one of the special function keys can cause a macro to be executed which can change the color of the text and thus reveal the answers.”).
Chorley is analogous to Silver in view of Yao, Goradia, and Edwards, as both are drawn to the art of graphical user interfaces. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Silver in view of Yao, Goradia, and Edwards, to include that the processing unit to generate the readable data from the at least one hint by converting a text color of the at least one hint to a visible color, as taught by Chorley, because the known technique of hiding textual content from view, when applied to the portable electronic device, yields predictable results. Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 5, Silver in view of Yao, Chorley, Goradia, and Edwards discloses that the query is provided on an electronic medium (Silver Fig. 1, showing QR code 14 embodying the hint proximate to textual WorkPatch 16 containing a query).
Regarding claim 6, Silver in view of Yao, Chorley, Goradia, and Edwards discloses that the communication interface to communicate the user information and the hint information associated with the at least one hint to the cloud-based service via a communication network, wherein the user information comprises a unique identifier associated with the user, and wherein the hint information comprises a hint identifier and a number of scanned hints (Silver [0050], “the system can optionally send to the instructor the answer that has been provided by the user as the response to the first component of the WorkPatch. In that way, the WorkPatches can be utilized as homework assignments, and the teacher can be provided with feedback as to the answer chosen by the user.”; also Silver [0053], “time spent on the website can be tracked, along with, for example, the receipt of hints, as well as the number of hints. This information can be utilized by the teacher”).
Regarding claim 10, Silver in view of Yao, Chorley, Goradia, and Edwards discloses: communicating, by the application, user information and hint information associated with the hint via a communication network to a cloud-based service upon rendering the readable data, wherein the user information includes a unique identifier associated with the user, and wherein the hint information comprises a hint identifier associated with the hint (Silver [0050], “the system can optionally send to the instructor the answer that has been provided by the user as the response to the first component of the WorkPatch. In that way, the WorkPatches can be utilized as homework assignments, and the teacher can be provided with feedback as to the answer chosen by the user.”; also Silver [0053], “time spent on the website can be tracked, along with, for example, the receipt of hints, as well as the number of hints. This information can be utilized by the teacher”).
Regarding claim 15, Silver in view of Yao, Chorley, and Edwards does not explicitly teach that reducing the marks includes downgrading a percentage of score for each hint used for each query.
However, Goradia discloses that reducing the marks includes downgrading a percentage of score for each hint used for each query (Goradia [0238], “allowing the user to take a new Test”; also Goradia [0239], “the utility of a Hint Option, wherein a Hint is shown to the User. Using the Hint Option reduces the score of the user by a percentage”).
Goradia is analogous to Silver in view of Yao, Chorley, and Edwards, as both are drawn to the art of interactive education. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Silver in view of Yao, Chorley, and Edwards, to include that reducing the marks includes downgrading a percentage of score for each hint used for each query, as taught by Goradia, because applying the known technique of reducing marks for each hint used in a test yields predictable results. Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.

Response to Arguments
The Applicant’s arguments filed on April 26, 2022 are fully considered, but are not persuasive.  

§ 101 Rejection of the Claims
Regarding the 35 USC 101 rejection of the claims, the Applicant respectfully argues that "transmitting user credentials to a cloud-based service for authentication, the user credentials including a login identifier and a password, as well as causing readable data generated by an electronic device to be printed on a physical medium by a printer connected to the electronic device is not a method of organizing human activity, nor is it a mental process, and therefore, is not an abstract idea. "
The Examiner respectfully disagrees. The instant claim limitations are regarded as a method of organizing human activity because they fall under the sub-grouping of "managing personal behavior or relationships or interactions between people," which includes teaching, and following rules or instructions. They also fall under the sub-grouping of “mental processes,” which includes observations, evaluations, judgements or opinions. Transmitting user credentials for authentication and printing results on a physical medium are well-known insignificant extra-solution data gathering and data output activities that are only nominally or tangentially related to the invention.

The Applicant further respectfully argues that the claims integrate the abstract idea into a practical application and reflect an improvement in the functioning of a computer or an improvement to another technology or technical field by "enabling hybrid learning using readable data converted from a hint that is printed on a physical medium. Enabling hybrid learning using readable data converted from a hint that is printed on a physical medium can provide an intuitive assessment experience for students and teachers."
The Examiner respectfully disagrees. While the instant invention may provide a benefit of providing an intuitive assessment experience for students and teachers, it does not reflect any improvement to the functioning of any computer, technology, or technical field. “Hybrid learning” is not a computer, technology, or technical field. The claim limitations also do not provide any improvements to printing technology, as it merely uses a generic printer to print information onto a physical medium.

The Applicant respectfully argues that “transmitting user credentials to a cloud-based service for authentication, the user credentials including a login identifier and a password, as well as causing readable data generated by an electronic device to be printed on a physical medium by a printer connected to the electronic device represent an improvement in the technical field of education and test taking because such claimed elements ensure a simple evaluation and assessment process for students.”
The Examiner respectfully disagrees. The Examiner notes that “test taking” is also not a computer, technology, or technical field. “A cloud-based service,” “authentication,” “an electronic device,” and “a printer” are technologies cited as improving test taking. While these may be considered as computers, technologies, or technical fields, they are recited only in their generic capacities. That is, the invention does not improve upon the existing technologies of cloud-based services, authentication, electronic devices, or printers.

As such, the 35 USC 101 rejection of the claims will be maintained.

§ 103 Rejections of the Claims
Regarding the 35 USC 103 rejections of the claims, the Applicant argues, “Yao does not teach transmitting user credentials to a cloud-based service for authentication, the user credentials including a login identifier and a password, as recited by independent claims 1 and 13, as currently amended, at least because a two- dimensional code and/or biometric information are not analogous to a login identifier and a password. Further, Applicant respectfully submits that Yao does not disclose transmitting the two-dimensional code and/or the biometric information to a cloud-based service for authentication, at least because the authentication unit of Yao is not a cloud-based service and is located locally to the system of Yao.”
The Examiner respectfully disagrees. 
Yao paragraph [0023] recites, “the two-dimensional code may include various operating instructions and may require authentication; in this case, the terminal device opens the biometric information acquisition function automatically to acquire the biometric information of the user currently being operating the terminal device, that is, the terminal device may automatically obtain information which can be used to authenticate user identity. In this way, a step of inputting information such as a verification code or a password is saved for the user.” Yao discloses receiving biometric information as the login identifier, and a password that was saved for the user. When authenticating a user, an identifier must inherently be supplied, or else the system has no way of knowing who to authenticate. Yao explicitly discloses that a password is saved so that it can be supplied to the authentication.
Yao paragraph [0049] recites, “the step of identity authentication is completed at a side of a server. In a case that identity authentication is completed by the server, an identity authentication result may be fed back to the terminal device.” A cloud-based service is not explicitly defined in the disclosure, so it is being interpreted here as any service where the data is stored on servers instead of locally. Yao uses remote servers to store authentication information, which is a cloud-based service.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen Alvesteffer whose telephone number is (571)272-8680. The examiner can normally be reached M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SA/               Examiner, Art Unit 3715                                                                                                                                                                                         

/Robert P Bullington, Esq./               Primary Examiner, Art Unit 3715